PER CURIAM: *
The Federal Public Defender appointed to represent Manuel Moreno-Mercado (Moreno) has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Moreno has not filed a response. Our independent review of the record and counsel’s brief discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.